Citation Nr: 1748014	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-30 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Teena M. Petro, Agent


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1973 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO)

The Board notes that only a claim for a higher initial rating for PTSD is currently before the Board.  Although the September 2011 statement of the case (SOC) included a claim of service connection for hepatitis C, such claim is not before the Board as the Veteran's November 2011 VA Form 9 substantive appeal expressly limited the appeal to the aforementioned claim.


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Since the award of service connection, the criteria for an initial 50 percent rating for PTSD, but no higher, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.
	
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.

Under DC 9411, a 30 percent rating is assigned for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder; rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above.

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF score of 81 to 90 indicates absent or minimal symptoms.

Analysis

The Veteran believes that his PTSD is not adequately compensated by the assigned rating.  In this regard, the Veteran reported in a November 2008 correspondence that he experiences depression and hallucinations and hears voices due to his PTSD and is prescribed antipsychotic medication to treat such disorder.  In another November 2008 statement, he reported having nightmares due to his PTSD.  The Veteran submitted an additional correspondence in October 2010 in which he reported symptoms of reclusiveness and isolation caused by his PTSD.  Thereafter, the Veteran submitted a letter in January 2017 in which he reported his PTSD causes him to experience severe depression, suicidal thoughts, dreams involving his in-service stressor, and stress which prevents him from working fulltime.

Service connection is in effect for PTSD since November 17, 2008.  The Veteran's post-service VA treatment records contain an assessment of the Veteran by a psychiatrist from December 2008.  The psychiatrist reported that the Veteran was groomed appropriately with good insight and judgment.  She also reported that his affect was appropriate and that he denied experiencing suicidal and/or homicidal ideation.  However, the psychiatrist reported that the Veteran was preoccupied with his in-service stressor and rated his GAF score at 60.

Thereafter, the Veteran was afforded a VA psychiatric examination in August 2009.  The examiner found that the Veteran was oriented to time, place, and person.  The examiner also reported that he is able to maintain personal hygiene and other basic activities of everyday living and did not exhibit obsessive or ritualistic behavior.  However, the examiner stated that the Veteran had difficulty with short term memory and reported experiencing nightmares.  The Veteran denied experiencing panic attacks and suicidal and homicidal ideation.  The examiner diagnosed the Veteran with PTSD in remission and rated his GAF score at 85.

Subsequently, the Veteran was afforded another examination in regard to this claim in October 2009.  The examiner reported that the Veteran was oriented to person, place, and time and did not exhibit impairment of thought process, delusions, hallucinations, or obsessive or ritualistic behavior.  The Veteran also denied experiencing panic attacks and homicidal or suicidal ideation.  However, the Veteran reported experiencing short term memory loss, moderate to severe depression most of the time, severe sleep impairment, and increased social avoidance.  The examiner found that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and rated his GAF score at 60.

The Veteran's VA treatment records following the October 2009 examination reflect moderate symptomatology.  In this regard, an assessment was performed by a VA psychiatrist in November 2010.  The psychiatrist reported that the Veteran's grooming was good, his affect was appropriate, and he was alert and fully oriented.  The psychiatrist also reported that the Veteran's judgment and insight were good and that he denied experiencing hallucinations, delusions, or suicidal or homicidal ideation.  However, the psychiatrist reported symptoms of anxiety and depression and rated his GAF score at 50.  Treatment records from November 2010 to October 2014 reflect similar symptomatology for the Veteran.  Then, in an April 2015 VA treatment record, the Veteran reported that he experienced fleeting suicidal thoughts.  However, the treating psychiatrist estimated his risk of suicide to be: "Low/Nil."  The psychiatrist explained that the Veteran has "strong coping and problem-solving skills or optimism, is positively motivated in treatment and enjoys life."  Thereafter, a September 2015 VA psychiatric assessment reflects that the Veteran did not report suicidal ideation at such time and the treating psychiatrist assessed the Veteran's GAF score at 65.  

Subsequently, the Veteran was afforded another VA examination in regard to this claim in November 2016.  The examiner reported that the Veteran was fully alert, oriented in all spheres, and appropriately groomed.  The Veteran denied experiencing hallucinations, delusions, and suicidal or homicidal ideation.  However, the examiner found that the Veteran experiences symptoms of depressed mood, anxiety, near-continuous panic or depression, chronic sleep impairment, disturbances of motivation and mood, and difficulty adapting to stressful circumstances.  The examiner concluded that the Veteran's PTSD causes him occupational and social impairment with reduced reliability and productivity.

After engaging in a holistic analysis assessing the severity, frequency and duration of the signs and symptoms of the Veteran's PTSD, recognizing that the symptoms listed in the rating criteria are non-exhaustive examples and when looking at the effects determining the impairment level, the Board finds that an initial rating of 50 percent is warranted for his PTSD.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013); Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017); Mauerhan v. Principi, 16 Vet. App. 436 442 (2002).  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In this regard, in December 2008, a VA psychiatrist assessed the Veteran's GAF score at 60 due to psychiatric disorders, which is indicative of moderate impairment.  In addition, while the August 2009 VA examiner found that the Veteran's PTSD was in remission, two months later a VA examiner found that the Veteran had symptoms indicative of moderate symptomatology due to disorder.  Specifically, during the October 2009 examination, which was shortly thereafter, the Veteran reported disturbances of motivation and mood and the examiner rated his GAF score at 60.  Subsequent VA treatment records reflect that the Veteran continued to report similar symptomatology and the November 2016 VA examiner found that the Veteran's PTSD symptoms cause him reduced reliability and productivity indicative of a 50 percent rating.  Thus, the Board finds the evidence other than the August 2009 VA examination to be the most persuasive because it is consistent over the years rather than an outlier.

However, while this higher rating is warranted, at no point during the period on appeal did the Veteran's PTSD exhibit symptoms sufficient to warrant a rating in excess of 50 percent.  In this regard, none of the examiners found that the Veteran's PTSD caused him occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total occupational and social impairment.  In addition, the Veteran's PTSD has not exhibited symptomatology indicative of a 70 percent evaluation.  Specifically, the Veteran has not exhibited obsessional rituals, intermittently illogical speech, near-continuous panic or depression, spatial disorientation, neglect of personal appearance or hygiene, or an inability to establish and maintain effective relationships.  While the Veteran reported experiencing suicidal ideation during VA treatment in April 2015, prior to and following this treatment record, the Veteran has consistently denied experiencing suicidal ideation.  The Board does not find that this one instance of this one symptom shows an approximation of the next rating impairment level.  See Bankhead, 20 Vet. App. at 22 (the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria is not necessarily dispositive of any particular disability level).

In sum, when resolving reasonable doubt in the Veteran's favor, the preponderance of the evidence supports a rating of 50 percent, but no higher, for the Veteran's service-connected PTSD since the date of service connection.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial schedular disability rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


